DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/19/2022.
In the instant Amendment, claims 1-2, 11 and 22-26 are amended; claims 1, 22, 24 and 26 are independent claims; claims 6-10 and 27 are cancelled; claims 1-5 and 11-26 have been examined and are pending. THIS ACTION IS MADE FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 07/19/2022 with respect to the limitations below, have been fully considered but they are not persuasive.
Applicant argues that on (pages 10-11): that Starsinic fails to disclose or suggest that UEs are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available. Since there is no integrity protection, there could be no validation failure of the integrity protection. Applicant finds no teaching, suggestion, or motivation in Starsinic of a detach-request received from a UE without integrity protection. 
The Examiner respectfully disagrees with the applicant’s arguments because Starsinic discloses the network is configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available. This procedure is used when the SCS knows that the device will not be needed for a long time or when the SCS detects some event that may warrant a detach (e.g. theft, disallowed location, integrity validation failure) (See Starsinic, [0004], [0030], FIG’s 19-20). 
Applicant argues that on (page 11): that there is no teaching, suggestion or motivation in Starsinic of a UE that sends detach requests without any integrity protection when attached to the network for emergency bearer services with no shared EPS security context available.
The Examiner respectfully disagrees with the applicant’s arguments because In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 3GPP which is in the field of network security was used in combination with Starsinic which is directed to: processing service layer detach commands to disclose the limitations of in an EMM-Registered state; analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available; and manage an EPS mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria; wherein the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating and whether the UE is responding to paging, and wherein to manage the EPS EMM registration state, the processing circuitry is configured to ignore the detach request, the UE is to remain in the EMM-REGISTERED state, when the detach request is received without integrity protection and when the UE has performed the periodic tracking area updating or has responded to paging. The motivation is to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).
Applicant argues that on (pages 10-11): that Starsinic in view of 3GPP fails to disclose, analyzing one or more additional criteria in response to confirmation that the detach request message is received without the integrity protection.
The Examiner respectfully disagrees with the applicant’s arguments because 3GPP discloses analyzing one or more additional criteria associated with detach requests in response to confirmation that the detach request message is received without integrity protection. If a detach is requested by the HSS for a UE that has bearers for emergency services, the MME shall send a deactivate EPS bearer context request message to the UE for all bearers that are not allocated for emergency services [to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available] (See 3GPP, Pages 34, 37-38, , 57-60; 189-190 and Page 152, Section 6.4.4.1 Last paragraph)
Applicant finds no teaching, suggestion, or motivation in 3GPP to ignore the detach request in response to analyzing one or more additional criteria in response to confirmation that the detach request message is received without the integrity protection where the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating and whether the UE is responding to paging. 
The Examiner respectfully disagrees with the applicant’s arguments because in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 3GPP which is in the field of network security was used in combination with Starsinic which is directed to: processing service layer detach commands to disclose the limitations of to ignore the detach request in response to analyzing one or more additional criteria in response to confirmation that the detach request message is received without the integrity protection where the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating and whether the UE is responding to paging (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe one or more additional criteria; Page 101, Page 240, Table 9.9.3.14.1;. , Page 80, Section g; Page 309, Section f). The motivation is to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).
Applicant's arguments (page 12): Additionally, as to dependent claims 2-5, 11-22 and 25, the Applicant argues that the claims are dependent directly
or indirectly from a respective one of claims of independent claims 1, 22, 24 and 26 and are therefore distinguished from the cited art at least by virtue or allowable at least based on their additionally recited patentable subject matter.
The Examiner respectfully submits that the dependent claims 2-5, 11-22 and 25 are rejected at least based on the rationale and response
presented to the argument for their respective base claims, and response presented to the argument for their respective base claims, and the reference
applied to the claims 2-5, 11-22 and 25.

Therefore, in view of the above reasons, the Examiner maintains the
rejection with the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 11, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300).

Regarding claim 1, Starsinic discloses an apparatus of a mobility management entity (MME) of a network, (Starsinic, 230, FIG 2, MME; [0004], network)
the network configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available, (Starsinic, [0004], [0030], FIG’s 19-20, describes the network configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available)
the apparatus comprising:
an interface configured to receive a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE) (Starsinic, [0031], [0033]-[0034] describe an interface; [0058], [0062] describe a non-access stratum message; [0073], [0091]-[0094] describe a detach request; [0030], user equipment) and
processing circuitry coupled to the interface and configured to: (Starsinic, [0041], describes a processor; [0031], [0033]-[0034] describe an interface)
determine whether the detach request is received without integrity protection; (Starsinic; [0073], [0091]-[0094] describe a detach request; [0134], integrity validation failure [without integrity protection])
Starsinic fails to explicitly disclose in an EMM-Registered state; analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available; and manage an EPS mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria; wherein the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating and whether the UE is responding to paging, and wherein to manage the EPS EMM registration state, the processing circuitry is configured to ignore the detach request, the UE is to remain in the EMM-REGISTERED state, when the detach request is received without integrity protection and when the UE has performed the periodic tracking area updating or has responded to paging.
However, in an analogous art, 3GPP discloses in an EMM-Registered state; (3GPP, Page 42 describes an EMM-Registered state)
analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; and (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; also see page 78, 87, 108, 118 and 125 which describes without integrity protection)
analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available; (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; Page 152, Section 6.4.4.1 Last paragraph If a detach is requested by the HSS for a UE that has bearers for emergency services, the MME shall send a DEACTIVATE EPS BEARER CONTEXT REQUEST message to the UE for all bearers that are not allocated for emergency services [to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available]; also see page 78, 87, 108, 118 and 125 which describes without integrity protection)
and manage an EPS mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria, (3GPP, Pages 31-34; 40-55, 57-60, Also see page 72, 82, 84, 90, 114, 129-130, 134-154, 177, 193, and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria)
wherein the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe one or more additional criteria; Page 101, Page 240, Table 9.9.3.14.1; describe includes at least one of whether the UE is performing periodic tracking area updating)
and whether the UE is responding to paging, (3GPP, Pages 129-131, 245, describe and whether the UE is responding to paging)
and wherein to manage the EPS EMM registration state, (3GPP, Page 42 describes and wherein to manage the EPS EMM registration state)
the processing circuitry is configured to ignore the detach request, (3GPP, Page 80, Section g; Page 309, Section f) describes ignoring the detach request)
the UE is to remain in the EMM-REGISTERED state, (3GPP, Page 42 describes the UE is to remain in the EMM-Registered state)
when the detach request is received without integrity protection (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; also see page 78, 87, 108, 118 and 125 which describes without integrity protection)
and when the UE has performed the periodic tracking area updating (3GPP, Page 101, Page 240, Table 9.9.3.14.1; describe and when the UE has performed the periodic tracking area updating)
or 
has responded to paging, (3GPP, Pages 129-131, 245, describe and whether the UE is responding to paging)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include in an EMM-Registered state; analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available; and manage an EPS mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria, wherein the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating and whether the UE is responding to paging, and wherein to manage the EPS EMM registration state, the processing circuitry is configured to ignore the detach request, the UE is to remain in the EMM-REGISTERED state, when the detach request is received without integrity protection and when the UE has performed the periodic tracking area updating or has responded to paging. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).

Regarding claim 2, Starsinic and 3GPP disclose the apparatus of claim 1. 
3GPP further discloses wherein the one or more additional criteria further comprise the passing of an authentication procedure; and (3GPP, Pages 57-60 describe wherein the one or more additional criteria comprise the passing of an authentication procedure) 
wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure, (3GPP, Pages 57-60 describe and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the one or more additional criteria comprise the passing of an authentication procedure; and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 3, Starsinic and 3GPP disclose the apparatus of claim 2.  3GPP further discloses wherein the processing circuitry is further configured to:
process the detach request to determine that the detach request is not due to a switch off associated with the first UE; (3GPP, Pages 88-97 describe process the detach request to determine that the detach request is not due to a switch off associated with the first UE)
wherein the authentication procedure is initiated, at least in part, in response to the determination that the associated detach request is not due to the switch off associated with the first UE (3GPP, Pages 70, section e) Under Detach Containing other causes than “Switch Off” within the Detach Type IE; 88-97; 57-60 describe wherein the authentication procedure is initiated, at least in part, in response to the determination that the associated detach request is not due to the switch off associated with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include process the detach request to determine that the detach request is not due to a switch off associated with the first UE;
wherein the authentication procedure is initiated, at least in part, in response to the determination that the associated detach request is not due to the switch off associated with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 4, Starsinic and 3GPP disclose the apparatus of claim 3.  3GPP further discloses wherein the processing circuitry is further configured to:
process an authentication communication of the one or more authentication communications received at the MME from the first UE; (3GPP, Pages 57-60 describe process an authentication communication of the one or more authentication communications received at the MME from the first UE) and
mark the EMM registration state for the first UE as EMM-DEREGISTERED, in response to a determination that the first UE has passed the authentication procedure (3GPP, Page 42-49 describe mark the EMM registration state for the first UE as EMM-DEREGISTERED, in response to a determination that the first UE has passed the authentication procedure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the one or more additional criteria comprise the passing of an authentication procedure; and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 5, Starsinic and 3GPP disclose the apparatus of claim 4.  
3GPP further discloses wherein the processing circuitry is further configured to determine, from the one or more authentication communications received at the MME whether the first UE has passed the authentication procedure prior to marking the EMM registration state for the first UE, (3GPP, Pages 57-60 describe wherein the processing circuitry is further configured to determine, from the one or more authentication communications received at the MME whether the first UE has passed the authentication procedure prior to marking the EMM registration state for the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the processing circuitry is further configured to determine, from the one or more authentication communications received at the MME whether the first UE has passed the authentication procedure prior to marking the EMM registration state for the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 11, Starsinic and 3GPP disclose the apparatus of claim 1. 
3GPP further disclose wherein when the first UE is attached to the network for emergency bearer services with no shared EPS security context available, the additional criteria comprise any of: whether the first UE is responding to a paging procedure performed after the network releases the connection with the first UE; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE (3GPP, Pages 129-131 describes wherein the additional criteria comprises whether the first UE is responding to a paging procedure performed after the network releases the connection with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein when the first UE is attached to the network for emergency bearer services with no shared EPS security context available, the additional criteria comprise any of: whether the first UE is responding to a paging procedure performed after the network releases the connection with the first UE; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 16, Starsinic and 3GPP disclose the apparatus of claim 1. 
3GPP further discloses wherein the additional criteria comprises a determination that the detach request is received during an attach procedure and the network receives an attach complete message from the first UE following receipt of the detach request message from the first UE (3GPP, Pages 181-190; 44, 48, 71-85, describe wherein the additional criteria comprises a determination that the detach request is received during an attach procedure and the network receives an attach complete message from the first UE following receipt of the detach request message from the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the additional criteria comprises a determination that the detach request is received during an attach procedure and the network receives an attach complete message from the first UE following receipt of the detach request message from the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 19, Starsinic and 3GPP disclose the apparatus of claim 1. 
Starsinic further discloses wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that the detach request message does not include a message authentication code (MAC) (Starsinic, Figures 3, 15 and 18 describe  wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that the detach request message does not include a message authentication code (MAC))

Regarding claim 20, Starsinic and 3GPP disclose the apparatus of claim 1. 
3GPP further disclose wherein analyzing the one or more additional criteria associated with the detach request comprises: determining that the detach request is due to switch off at the first UE; (3GPP, Page 70, step e; Pages 89-90; 97; Page 197, step g describes a switch off; Pages 42, 44-47 & 49-50, describes wherein setting the network attachment status for the first UE following processing of the detach request message comprises ignoring the detach request and remaining in state EMM-REGISTERED for the EMM-registration state)  and
in response to the determining that the detach request is due to the switch off, managing the EMM registration state to ignore the detach request and remain in an EMM-REGISTERED state (3GPP, Page 70, step e; Pages 89-90; 97; Page 197, step g describes a switch off; Pages 42, 44-47 & 49-50, describes wherein setting the network attachment status for the first UE following processing of the detach request message comprises ignoring the detach request and remaining in state EMM-REGISTERED for the EMM-registration state)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein analyzing the one or more additional criteria associated with the detach request comprises: determining that the detach request is due to switch off at the first UE; and in response to the determining that the detach request is due to the switch off, managing the EMM registration state to ignore the detach request and remain in an EMM-REGISTERED state. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 21, Starsinic and 3GPP disclose the apparatus of claim 1. 
Starsinic further discloses wherein the apparatus further comprises: a memory coupled to the processing circuitry and configured to store the NAS signaling detach request message; (Starsinic, [0041], [0058], [0062], [0073] & [0091]-[0094] describes a memory coupled to the processing circuitry and configured to store the NAS signaling detach request message) and 
an antenna coupled to the interface and configured to transmit and receive one or more communications with the first UE comprising at least the NAS signaling detach request message, (Starsinic, [0041], [0058], [0062], [0073] & [0091]-[0094] describe an antenna coupled to the interface and configured to transmit and receive one or more communications with the first UE comprising at least the NAS signaling detach request message)

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Nacer et al (“Nacer,” US 20180007630). 

Regarding claim 12, Starsinic and 3GPP disclose the apparatus of claim 1.  
Starsinic and 3GPP fail to explicitly disclose wherein the additional criteria are selected based on the first UE using power saving mode (PSM).
However, in an analogous art, Nacer discloses wherein the additional criteria are selected based on the first UE using power saving mode (PSM) (Nacer, [0016], wherein the additional criteria are selected based on the first UE using power saving mode)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nacer with the method/system of Starsinic and 3GPP to include wherein the additional criteria are selected based on the first UE using power saving mode (PSM). One would have been motivated to provide a wireless device transfer to a power saving mode (Nacer, [0011]). 
Regarding claim 13, Starsinic and 3GPP disclose the apparatus of claim 10.  
3GPP further discloses the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE (3GPP, Pages 51, 98-110 describe wherein the additional criteria comprises whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 
Starsinic and 3GPP fail to explicitly disclose wherein when the first UE uses PSM. 
However, in an analogous art, Nacer discloses wherein when the first UE uses PSM (Nacer, [0016], wherein the additional criteria are selected based on the first UE using power saving mode)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nacer with the method/system of Starsinic and 3GPP to include wherein when the first UE uses PSM. One would have been motivated to provide a wireless device transfer to a power saving mode (Nacer, [0011]). 

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Ryu et al (“Ryu,” US 20160286385) 

Regarding claim 14, Starsinic and 3GPP disclose the apparatus of claim 1.  
Starsinic and 3GPP fail to explicitly disclose wherein the additional criteria are selected based on the first UE using extended discontinuous reception (eDRX).
However, in an analogous art, Ryu discloses wherein the additional criteria are selected based on the first UE using extended discontinuous reception (eDRX) (Ryu, [0007], [0365]-[0368], [0418], [0516], describes wherein the additional criteria are selected based on the first UE using extended discontinuous reception)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryu with the method/system of Starsinic and 3GPP to include wherein the additional criteria are selected based on the first UE using extended discontinuous reception (eDRX). One would have been motivated to provide a method for efficiently providing a mobile terminating service to user equipment to which extended Discontinuous Reception (DRX) is applied for a power saving (Ryu, [0007]). 

Regarding claim 15, Starsinic, 3GPP and Ryu disclose the apparatus of claim 14.  
3GPP further disclose the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE (3GPP, Pages 51, 98-110 describe the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 
Ryu further discloses wherein when the first UE uses extended discontinuous reception (eDRX), (Ryu, [0007], [0365]-[0368], [0418], [0516], describes wherein the additional criteria are selected based on the first UE using extended discontinuous reception)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryu with the method/system of Starsinic and 3GPP to include wherein when the first UE uses extended discontinuous reception (eDRX). One would have been motivated to provide a method for efficiently providing a mobile terminating service to user equipment to which extended Discontinuous Reception (DRX) is applied for a power saving (Ryu, [0007]).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889), in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) in view of Cao et al (“Cao,” EP2874367) and further in view of Kitazoe et al (“Kitazoe,” US 20090320100). 

Regarding claim 17, Starsinic and 3GPP disclose the apparatus of claim 1. 
Starsinic and 3GPP fail to explicitly disclose wherein the additional criteria comprises a criterion that a number of counted events within a time interval exceeds a threshold limit; wherein the network comprising the MME maintains at least one counter of the number of counted events for counting events where the network receives an associated detach request message that does not include a message authentication code (MAC) or where the associated detach request message includes a MAC that the network is not able to verify.
However, in an analogous art, Cao discloses wherein the additional criteria comprises a criterion that a number of counted events within a time interval exceeds a threshold limit; (Cao, [0017], [0024], [0043], describes wherein the additional criteria comprises a criterion that a number of counted events within a time interval exceeds a threshold limit)
wherein the network comprising the MME maintains at least one counter of the number of counted events for counting events (Cao, [0043] describes wherein the network comprising the MME maintains at least one counter of the number of counted events for counting events)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao with the method/system of Starsinic and 3GPP to include where the network receives an associated detach request message that does not include a message authentication code (MAC)  or where the associated detach request message includes a MAC that the network is not able to verify. One would have been motivated to provide wireless communication and call authentication (Cao, [0001]).  
Starsinic, 3GPP and Cao fail to explicitly disclose where the network receives an associated detach request message that does not include a message authentication code (MAC)  or where the associated detach request message includes a MAC that the network is not able to verify. 
However, in an analogous art, Kitazoe discloses where the network receives an associated detach request message that does not include a message authentication code (MAC)  or where the associated detach request message includes a MAC that the network is not able to verify (Kitazoe, Figures 7-8, [0050] [0058]-[0059],  describes where the associated detach request message includes a MAC that the network is not able to verify)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitazoe with the method/system of Starsinic, 3GPP and Cao to include where the network receives an associated detach request message that does not include a message authentication code (MAC)  or where the associated detach request message includes a MAC that the network is not able to verify. One would have been motivated to transmit information in a wireless communication network (Kitazoe, [0003]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889), in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Kitazoe et al (“Kitazoe,” US 20090320100). 

Regarding claim 18, Starsinic and 3GPP disclose the apparatus of claim 1.  
Starsinic and 3GPP fail to explicitly disclose wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that a message authentication code (MAC) received as part of the detach request message is unverifiable.
However, in an analogous art, Kitazoe discloses wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that a message authentication code (MAC) received as part of the detach request message is unverifiable, (Kitazoe, Figures 7-8, [0050] [0058]-[0059],  206, 208, FIG 2 describes wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that a message authentication code (MAC) received as part of the detach request message is unverifiable)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitazoe with the method/system of Starsinic and 3GPP to include wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that a message authentication code (MAC) received as part of the detach request message is unverifiable,. One would have been motivated to transmit information in a wireless communication network (Kitazoe, [0003]).  

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Wu et al (“Wu,” CN 102740287, see Google Translation of CN 102740287). 

Regarding claim 22, Starsinic discloses a non-transitory computer readable medium comprising instructions that, when executed by processing circuitry of an apparatus of a mobility management entity (MME) of a network, (Starsinic, 230, FIG 2, MME; [0004], network)
the network configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet (EPS) security context available, (Starsinic, [0004], [0030], FIG’s 19-20, describes the network configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available)
the processing circuitry configured to cause the apparatus to:
determine whether the detach request is received from the UE without integrity protection; (Starsinic; [0073], [0091]-[0094] describe a detach request; [0134], integrity validation failure [without integrity protection])
Starsinic fails to explicitly disclose analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received from the UE without the integrity protection; and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria; wherein the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating and whether the UE is responding to paging, and wherein to manage the EPS EMM registration state, the processing circuitry is configured to ignore the detach request, the UE is to remain in the EMM-REGISTERED state, when the detach request is received without integrity protection and when the UE has performed the periodic tracking area updating or has responded to paging; in an EMM-REGISTERED state.
However, in an analogous art, 3GPP discloses analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received from the UE without the integrity protection to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available; (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; Page 152, Section 6.4.4.1 Last paragraph If a detach is requested by the HSS for a UE that has bearers for emergency services, the MME shall send a DEACTIVATE EPS BEARER CONTEXT REQUEST message to the UE for all bearers that are not allocated for emergency services [to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available]; also see page 78, 87, 108, 118 and 125 which describes without integrity protection)
and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria, (3GPP, Pages 31-34; 40-55, 57-60, Also see page 72, 82, 84, 90, 114, 129-130, 134-154, 177, 193, and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria)
wherein the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe one or more additional criteria; Page 101, Page 240, Table 9.9.3.14.1; describe includes at least one of whether the UE is performing periodic tracking area updating)
and whether the UE is responding to paging, (3GPP, Pages 129-131, 245, describe and whether the UE is responding to paging) and
wherein to manage the EPS EMM registration state, (3GPP, Page 42 describes and wherein to manage the EPS EMM registration state)
the processing circuitry is configured to ignore the detach request, (3GPP, Page 80, Section g; Page 309, Section f) describes ignoring the detach request)
the UE is to remain in the EMM-REGISTERED state, (3GPP, Page 42 describes the UE is to remain in the EMM-REGISTERED state)
when the detach request is received without integrity protection (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; also see page 78, 87, 108, 118 and 125 which describes without integrity protection)
and when the UE has performed the periodic tracking area updating (3GPP, Page 101, Page 240, Table 9.9.3.14.1; describe and when the UE has performed the periodic tracking area updating)
or has responded to paging, (3GPP, Pages 129-131, 245, describe and whether the UE is responding to paging)
in an EMM-REGISTERED state; (3GPP, Page 42 describes in an EMM-REGISTERED state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received from the UE without the integrity protection; and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria; wherein the one or more additional criteria includes at least one of whether the UE is performing periodic tracking area updating and whether the UE is responding to paging, and wherein to manage the EPS EMM registration state, the processing circuitry is configured to ignore the detach request, the UE is to remain in the EMM-REGISTERED state, when the detach request is received without integrity protection and when the UE has performed the periodic tracking area updating or has responded to paging; in an EMM-REGISTERED state. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).
Starsinic and 3GPP fail to explicitly disclose decode a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE) 
However, in an analogous art, Wu discloses decode a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE); (Wu, Page 2, 6-9 and FIG 8, decode a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the method/system of Starsinic and 3GPP to include decode a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE). One would have been motivated to provide a method and system for decoding a NAS message (Wu, Page 2 Under Description, First Sentence).  
Regarding claim 23, Starsinic, 3GPP and Wu disclose the non-transitory computer readable medium of claim 22. 
3GPP further discloses wherein the one or more additional criteria further comprise the passing of an authentication procedure; (3GPP, Pages 57-60 describe wherein the one or more additional criteria comprise the passing of an authentication procedure)
and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure (3GPP, Pages 57-60 describe and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the one or more additional criteria comprise the passing of an authentication procedure; and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 24, Starsinic discloses an apparatus of a first user equipment (UE), the apparatus comprising:
memory configured to store a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE); (Starsinic, [0041], memory; [0058] & [0062] describe a non-access stratum message; [0073] & [0091]-[0094] describe a detach request; [0030], user equipment) and
processing circuitry coupled to the memory and configured to: (Starsinic, [0041]-[0042] describes processing circuitry coupled to the memory)
initiate transmission of the NAS message to a mobility management entity (MME) of a network via an evolved node B (eNB), wherein the NAS message is communicated to the MME without a message authentication code (MAC) when the UE is attached to the network for emergency bearer services with no shared Evolved Packet System (EPS) security context available; (Starsinic, [0051]-[0052], eNB; [0058] & [0062] describes initiating transmission of the NAS message to a MME as described in [0063]; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0004], [0030], FIG’s 19-20, describes the network configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available)
wherein the authentication communication is sent by the MME in response to the NAS message being communicated without the MAC; and (Starsinic, [0038], describes authentication; [0053], describes MME; [0058] & [0062], describes the NAS message; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]) 
allowing the MME to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available in response to receipt of the NAS without the MAC (Starsinic, [0058] & [0062] describes initiating transmission of the NAS message to a MME as described in [0063]; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0038], describes a authentication communication; [0053], describes MME; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0004], [0030], FIG’s 19-20, describes the network configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available))  and
Starsinic fails to explicitly disclose perform at least one of periodic tracking area updating and the performance of at least one of periodic tracking area updating; initiating transmission of an authentication response to the MME.
However, in an analogous art, 3GPP discloses perform at least one of periodic tracking area updating (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe one or more additional criteria; Page 101, Page 240, Table 9.9.3.14.1; describe includes at least one of whether the UE is performing periodic tracking area updating)
and responding to paging, (3GPP, Pages 129-131, 245, describe and whether the UE is responding to paging)
initiating transmission of an authentication response to the MME, (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe initiating transmission of an authentication response to the MME)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include perform at least one of periodic tracking area updating and the performance of at least one of periodic tracking area updating; initiating transmission of an authentication response to the MME. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).
Starsinic and 3GPP fail to explicitly disclose decode an authentication communication from the MME
However, in an analogous art, Wu discloses decode an authentication communication from the MME (Wu, Pages 6-9 & FIG 8 describes decode an authentication communication from the MME)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the method/system of Starsinic and 3GPP to include decode an authentication communication from the MME. One would have been motivated to provide a method and system for decoding a NAS message (Wu, Page 2 Under Description, First Sentence).  


Regarding claim 25, Starsinic, 3GPP and Wu disclose the apparatus of claim 24. 
Starsinic further discloses the first UE further comprising: an antenna coupled to the processing circuitry and configured to receive the authentication communication and transmit the NAS message and the authentication response, (Starsinic, [0041], [0038], [0030], [0058] & [0062] describe the first UE further comprising: an antenna coupled to the processing circuitry and configured to receive the authentication communication and transmit the NAS message and the authentication response)

Regarding claim 26, Starsinic discloses a non-transitory computer readable medium comprising instructions that, when executed by processing circuitry of an apparatus of a first user equipment (UE), cause the apparatus to:
initiate transmission of a non-access stratum (NAS) message to a mobility management entity (MME) of the LTE communication network via an evolved node B (eNB), wherein the NAS message comprises a detach request communicated to the MME without a message authentication code (MAC); (Starsinic, [0051]-[0052], eNB; [0058] & [0062] describes initiating transmission of the NAS message to a MME as described in [0063]; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0038], describes authentication; [0053], describes MME; FIG’s 15 & 18 show a MAC failure [without a message authentication code]) 
wherein the communication is sent by the MME in response to the NAS message being communicated without the MAC when the UE is attached to the network for emergency bearer services with no shared Evolved Packet System (EPS) security context available;  (Starsinic, [0058] & [0062] describes initiating transmission of the NAS message to a MME as described in [0063]; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0038], describes a authentication communication; [0053], describes MME; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0004], [0030], FIG’s 19-20, describes the network configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available))  and
and responding to paging allowing the MME to determine whether the UE is attached to the network for emergency bearer services with no shared EPS security context available in response to receipt of the NAS message without the MAC; (Starsinic, [0055] describes in response to paging; [0058] & [0062] describes initiating transmission of the NAS message to a MME as described in [0063]; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0038], describes a authentication communication; [0053], describes MME; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0004], [0030], FIG’s 19-20, describes the network configured to communicate with user equipment (UE) that are configured to send detach requests without any integrity protection when attached to the network for emergency bearer services with no shared evolved packet system (EPS) security context available))
Starsinic fails to explicitly disclose initiate a connection to a long term evolution (LTE) communication network for emergency bearer services; and wherein the communication is associated with additional criteria for the MME accepting the detach request; initiate transmission of a response to the MME; perform at least one of periodic tracking area updating; and responding to paging; the performance of at least one of periodic tracking area updating. 
However, in an analogous art, 3GPP discloses initiate a connection to a long term evolution (LTE) communication network for emergency bearer services; (3GPP, Page 65, Lines 1-8, Pages 20, 23 and 40 describe initiating a connection to a long term evolution (LTE) communication network for emergency bearer services)
and wherein the communication is associated with additional criteria for the MME accepting the detach request; (3GPP, Pages 34, 37-38, 57-60; 189-190 describe
 initiate transmission of a response to the MME (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe initiating transmission of an authentication response to the MME)
perform at least one of periodic tracking area updating (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe one or more additional criteria; Page 101, Page 240, Table 9.9.3.14.1; describe includes at least one of whether the UE is performing periodic tracking area updating)
and responding to paging, (3GPP, Pages 129-131, 245, describe and whether the UE is responding to paging)
the performance of at least one of periodic tracking area updating (3GPP, Page 101, Page 240, Table 9.9.3.14.1; describe and when the UE has performed the periodic tracking area updating)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include initiate a connection to a long term evolution (LTE) communication network for emergency bearer services; and wherein the communication is associated with additional criteria for the MME accepting the detach request; initiate transmission of a response to the MME; perform at least one of periodic tracking area updating and responding to paging, the performance of at least one of periodic tracking area updating.. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).
	Starsinic and 3GPP fail to explicitly disclose decode a communication from the MME.  
	However in an analogous art, Wu discloses decode a communication from the MME (Wu, Pages 6-9 & FIG 8 describes decode a communication from the MME)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the method/system of Starsinic and 3GPP to include decode a communication from the MME. One would have been motivated to provide a method and system for decoding a NAS message (Wu, Page 2 Under Description, First Sentence).  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439              



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439